Exhibit 10.12

 
FOURTH RENEWAL, EXTENSION AND MODIFICATION AGREEMENT
 


THE STATE OF TEXAS                                       §
COUNTY OF HARRIS                                           §
 
 
This Fourth Renewal, Extension and Modification Agreement (the "Agreement") is
executed effective March 1, 2012 (the "Effective Date") by and among THE MINT
LEASING NORTH, INC., a Texas corporation (hereinafter called the "Borrower"),
JERRY WAYNE PARISH, VICTOR MANUEL GARCIA and THE MINT LEASING, INC., a Texas
corporation (individually and collectively, hereinafter called the "Guarantor")
and MOODY NATIONAL BANK (herei nafter called the "Lender") to evidence their
agreement as follows:
 
 
W I TN E S S E T H:
 
WHEREAS, the Lender is the legal and equitable owner and holder of that certain
Revolving
 
Line of Credit Promissory Note dated July 24, 2009 in the original principal
amount of $10,000,000.00, made by the Borrower and payable to the order of the
Lender (hereinafter called the "Note") which Note evidenced that certain
revolving line of credit loan by the Lender to the Borrower (the "Loan") secured
in part by that certain Collateral Assignment and Security Agreement of even
date with the Note; and,
 
WHEREAS, each of the Guarantor executed certain guaranty agreements dated of
even date with the Note, guaranteeing the obligations of the Borrower under the
Note and all other obligations of the Borrower under any and all of the
documents and instruments securing, evidencing and relating to the Loan (all
such documents and instruments, including those executed in connection with the
First Renewal, the Second Renewal, the Third Renewal, all as hereinafter
defined, hereinafter collectively called the "Loan Documents");
 
WHEREAS, in connection with the Note, the Borrower, the Guarantor and the Lender
also entered into that certain Loan Agreement dated of even date with the Note
which stipulated the use of the funds advanced under the Note; and,
 
WHEREAS, effective December 31, 2009, the Lender, the Borrower and the Guarantor
executed that certain Renewal , Extension and Modification Agreement (the "First
Renewal") which renewed and extended the maturity of the Loan until February 28,
2010 and modified certain other terns of the Loan Documents, including, without
limitation, the Note and the Loan Agreement; and,
 
WHEREAS, effective February 10, 2010, the Lender, the Borrower and the Guarantor
executed that certain Second Renewal, Extension and Modification Agreement (the
"Second Renewal") which renewed and extended the maturity of the Loan until
February 28, 2011, removed the revolving line of credit aspect of the Loan and
additionally modified certain other terms of some of the Loan Documents,
including, without limitation the Note and the Loan Agreement; and,
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, effective February 10, 2011, the Lender, the Borrower and the Guarantor
executed that certain Third Renewal, Extension and Modification Agreement (the
"Third Renewal") which renewed and extended the maturity of the Loan until March
1, 2012 and modified certain other terms of some of the Loan Documents,
including, without limitation the Note and the Loan Agreement; and,
 
WHEREAS, the Borrower and the Guarantor have requested a further renewal of the
Loan and an extension of the Scheduled Maturity Date (as defined herein) and to
further modify certain other terms of the Loan Documents as provided for herein;
and,
 
WHEREAS, the Lender is agreeable to the foregoing, subject to and in accordance
with all of the terms and conditions of this Agreement.
 
NOW THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
(1) As of the Effective Date, the outstanding principal balance due and payable
under the Note is $1,822,767.32. Any and all accrued interest has been paid
current to the Effective Date.
 
(2) As of the Effective Date, the Note is hereby renewed, extended and modified
as follows:
 
(a)  The "Scheduled Maturity Date" shall be March 1, 2013, upon which date any
and all unpaid principal and all unpaid accrued interest shall be due and
payable in full.
 
(b) The "Base Rate" shall man a fixed six and 75/100ths percent (6.75%) per
annum.
 
(c)  Payments of principal and accrued interest on the indebtedness are payable
in monthly installments of $57,500.00 each, the first installment to become due
and payable on April 1, 2012 and one of said installments to bedome and payable
on the same day of each and every succeeding calendar month thereafter until the
Scheduled Maturity Date. As said installments are paid, they are to be applied
first to the payment of interest accrued on the entire amount of said
indebtedness unpaid at the time of said payment, and the balance, if any, shall
be applied to the payment of principal.
 
 
 

--------------------------------------------------------------------------------

 
The Borrower understands that the monthly installments of principal and interest
referred to above are based upon a hypothetical amortization period proposed by
the Borrower and agreed to by the Lender; that such installments will not
amortize fully the unpaid principal balance of the Note by the Scheduled
Maturity Date; that the final installment will be a "balloon" payment; and the
the Lender has no obligation to refinance such "balloon" payment.
 
(3) All rights, remedies, titles, liens, security interests and equities
evidenced by the Note or any of the remaining Loan Documents are hereby
acknowledged by all parties hereto to be valid and subsisting and are hereby
recognized to be continued in full force and effect.
 
(4) It is agreed and acknowledged by the parties hereto that the Lender's
requirements in exchange for the consents and modifications herein contained are
reasonable in all respects.
 
(5) The Borrower and the Guarantor agree that all of the Lender's rights and
privileges arising by operation of law or arising out of or in connection with
the Note, the Loan Agreement and/or the other Loan Documents (originally and as
amended and modified by the First Renewal, the Second Renewal, the Third Renewal
and this Agreement) shall be and remain in full force and effect as therein
provided, unimpaired by the transaction described herein. Without limiting the
generality of the foregoing, it is expressly agreed and understood that the
Lender does not waive any existing event of default or breach under the Note,
the Loan Agreement or any of the other Loan Documents.
 
(6) Nothing herein contained shall in any wise impair the Loan Agreement or the
other Loan Documents or any security held therefor, or alter, waive, annul, vary
or affect any provision, condition or covenant contained therein, except for,
and to the extent of the matters provided herein or provided pursuant hereto,
nor affect nor impair any rights, powers or remedies of the Lender thereunder,
it being the express intent of the parties hereto that the Loan Agreement, the
other Loan Documents, and all other instruments and documents executed by any
party in connection therewith shall continue in full force and effect, except as
may otherwise be expressly provided herein.
 
(7) This Agreement and the underlying documents to which defined terms herein
refer (as modified herein) embody the entire agreement of the parties hereto
concerning the subject matter hereof, and supercedes any prior understandings or
written or oral agreements between the parties respecting the subject matter
hereof. No variation, modification or alteration of the terms hereof shall be
binding upon any party hereto unless set forth in an express formal amendment
document executed by all parties hereto.
 
(8) The Borrower acknowledges and represents that the liens and security
interests created and evidenced by the Loan Documents are valid and existing
liens of the recited dignity and priority, and the Borrower acknowledges and
agrees that there exists no offset, counterclaim or defense of any kind to the
Note, the Loan Agreement or to any of the Loan Documents as modified hereby.
 
 
 

--------------------------------------------------------------------------------

 
(9) By their execution of this Agreement, each of the Guarantor hereby (i)
acknowledge and consent to the terms and provisions hereof; (ii) ratify and
confirm their guaranty agreement, including all interest and costs of
collection, to or for the benefit of the Lender; (iii) agree that their guaranty
agreement are and shall remain in full force and effect and that the terms and
provisions of their guaranty agreements cover and pertain to the Note, the Loan
Agreement and the other Loan Documents as modified hereby; (iv) acknowledge that
there are no claims or offsets against, or defenses or counterclaims to, the
terms and provisions of their guaranty agreements or the other obligations
created and evidenced by guaranty agreements; (v) certify that the
representations and warranties contained in their guaranty agreements remain
true and correct representations and warranties of each of the Guarantor as of
the Effective Date hereof; and (vi) acknowledge that the Lender has satisfied
and performed its covenants and obligations under their guaranty agreement, the
Loan Agreement and the other Loan Documents, and that no action or failure to
act by or on behalf of, the Lender has or will give rise to any cause of action
or other claim against the Lender for breach of their guaranty agreements, the
Loan Agreement or the other Loan Documents or otherwise.
 
(10) In consideration of the renewal and extension of the Loan, the Borrower and
the Guarantor hereby waive and release the Lender from any and all claims and
defenses, known or unknown, with respect to the Note, the Loan Agreement and the
other Loan Documents and the transaction contemplated thereby and hereby.
 
(11) The Borrower and the Guarantor hereby acknowledge the terms of this
Agreement and ratify and affirm their obligations under, and acknowledge, renew
and extend their continued liability under, the Note, the Loan Agreement and
each Loan Document to which they are a party and agree that the Note, the Loan
Agreement and each Loan Document to which they are a party remains in full force
and effect.
 
(12) This Agreement embodies the entire agreement and understanding among the
Borrower, the Guarantor and the Lender relating to the subject matter sand
supersedes all prior proposals, negotiations, agreements and understandings
relating to such subject matter. The Borrower and the Guarantor certify that
they are relying upon no representation, warranty, covenant or agreement except
for those set forth in this Agreement.
 
(13) This Agreement may be executed in any number of counterparts and by any
party hereto on a separate counterpart, each of which when so executed and
delivered shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 


[ex10-12.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 